Citation Nr: 1613297	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for major depressive disorder, recurrent, with psychotic features.

2.  Entitlement to an evaluation in excess of 40 percent disabling for lumbosacral strain-myositis, posterior fusion defects of S1 level and distal subluxation of coccygeal segments, previously evaluated as T12 compression fracture distal
third coccyx large bone lesion L5 mild bulging of disc L4 L5 and L5 S1 (lumbar spine disability).

3.  Entitlement to an evaluation in excess of 20 percent disabling for right lumbar radiculopathy.

4.  Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for post-traumatic vascular migrainous headaches, type 3, with prostration of brief duration. 

6.  Entitlement to a separate compensable disability rating for a bladder disability associated with service connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued a 50 percent evaluation for major depressive disorder, a 40 percent evaluation for a lumbar spine disability, a 20 percent evaluation for right lumbar radiculopathy, a 10 percent evaluation for irritable bowel syndrome, and a 10 percent evaluation for headaches.  The Veteran filed a notice of disagreement dated in April 2010, and the RO issued a statement of the case dated in December 2010.  The Veteran filed his substantive appeal in January 2011.  

The Veteran's outpatient treatment records indicate that the Veteran has been evaluated for possible traumatic brain injury associated with a parachute jump injury in service.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015); Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The issues of entitlement to a higher evaluation for service-connected headaches and service connection for associated objective neurologic abnormalities, including bladder impairment, related to the Veteran's service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's depressive disorder is productive of no more than occupational and social impairment with reduced reliability and productivity but does not result in occupational and social impairment with deficiencies in most areas, due to symptoms suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, or symptoms of like severity, frequency, and duration.

2.  The Veteran's lumbar spine disability has not resulted in ankylosis.  

3.  Right lower extremity radiculopathy is productive of no more than moderate incomplete paralysis of the right sciatic nerve.

4.  Irritable bowel syndrome is productive of daily constipation, cramps and abdominal pain lasting one to two hours, without evidence of severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for major depressive disorder have not been.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for a rating in excess of 40 percent rating for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).

3.  The criteria for a rating in excess of 20 percent rating for right lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a rating in excess of 10 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21,4.14, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded adequate examinations in connection with the claims that fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and offered reasoned opinions based on a review of the relevant evidence.  The examinations are discussed in detail in the Analysis section that follows.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Analysis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

A.  Major depressive disorder.

The General Rating Formula for Mental Disorders, including Diagnostic Code 9434, that evaluates major depressive disorder, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

An August 2008 examination indicated auditory hallucinations and occasional sleep problems, but the Veteran was noted to have no obsessive or ritualistic behavior, or panic attacks, no homicidal or suicidal thoughts, impulse control was fair, and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene, with no problem with activities of daily living.  His remote, recent, and immediate memory were indicated to be normal.  The Veteran was indicated to be able to handle his financial affairs.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, with psychotic features and assigned a GAF score of 50.

The Veteran was examined by VA in July 2011.  His general appearance was clean and his psychomotor activity was unremarkable.  His speech was spontaneous and he was cooperative with a constricted affect.  His mood was described as "tired."  He was able to do serial 7s, was able to spell a word forward and backward, and he was oriented to person, time, and place.  His thought process and content was unremarkable.  The Veteran had no delusions, hallucinations, or inappropriate behavior.  He was found to have average intelligence, and interpreted proverbs correctly.  The Veteran was noted to have no sleep problems, obsessive or ritualistic behavior, or panic attacks.  There was no homicidal or suicidal thoughts, impulse control was good, and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene, with no problem with activities of daily living.  His remote, recent, and immediate memory were indicated to be normal.  The Veteran was indicated to be able to handle his financial affairs.  He was married and it was noted that his wife handled the finances, as he was disorganized.   The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 55.  The examiner opined with "no" to all of the following inquiries when asked if there was (i) total occupational and social impairment due to mental disorder signs and symptoms, (ii) whether symptoms resulted in deficiencies in the following areas (judgment, thinking, family relations, work, mood, or school), (iii) whether there was reduced reliability and productivity due to mental disorder symptoms, (iv) whether there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning (routine behavior, self-care, and conversation normal), or (v) whether there were mental disorder signs and symptoms that were transient, mild, and decrease work efficiency and ability to perform occupation tasks only during periods of significant stress?  The Veteran was noted to be on continuous medication for his condition.

The Veteran's outpatient treatment records have also been reviewed.  These records indicate symptoms of depression, with episodes of crying, with the Veteran noted to be isolated and withdrawn.  He was noted to be married with children, although the Veteran indicated that he mostly stayed married for his daughter.  Upon examination and in treatment, the Veteran was generally alert and aware, with clear speech.  He was often guarded with a constricted affect, and oriented times three and had normal thought processes.    

An August 2011 VA psychiatric consultation was conducted and the Veteran was noted to have episodes of anxiety, frequently irritability, and bad humor, exacerbated by his service-connected back disability.  The Veteran was noted to be isolated at home with no close friends, no hobbies, although the Veteran was indicated to have good family support.  The Veteran was indicated to have poor trust, be suspicious, always expecting something bad could happen to his family, and unable to do many things he used to do.  He had poor tolerance toward people, noises, and frustrations, with very poor social and occupational functioning, and poor motivation or interest in daily life activities.  Upon examination, the Veteran had good appearance, behavior, grooming, hygiene, and eye contact.  He was cooperative with no psychomotor retardation or agitation, tics, or abnormal movements.  His speech was spontaneous with adequate volume and fluent production.  His mood was depressed, his affect was appropriate, and his mood was congruent.  There was no suicidal or homicidal ideation, no auditory or visual hallucinations, and his thought processes were coherent and goal directed with no racing thoughts or ideas of reference.  The Veteran was alert and oriented times three.  His recent and remote memory was good, but he had poor concentration and attention.  His insight was fair.  The Veteran was diagnosed with major depression, recurrent, exacerbated by chronic pain.  He was assigned a GAF score of 45.

A March 2013 TBI/psychiatric evaluation diagnosed post-traumatic stress disorder, major depressive disorder, and cognitive disorder, and assigned a GAF score of 55.  In the evaluation, the Veteran's spouse indicated that the Veteran's symptoms started after the accident in service and had remained stable over time.  A mental status examination at the time indicated that the Veteran was alert and attentive, oriented times three, cooperative and reasonable, disheveled, with normal speech and intact language.  His affect was congruent, and his mood was anxious and depressed.  He reported some auditory hallucinations and indicated that he would see shadows twice a week or so.  His thought processes were normal and coherent and he had no suicidal or homicidal thoughts.  His insight was good.

February, March, and April 2015 Polytrauma Social Work Intervention evaluations indicated that the Veteran was married with two daughters and living in a small house that they were expanding.  The Veteran was receiving therapy to address his anger management and adjustment problems.  The Veteran was well dressed and alert, oriented and communicative.  He had poor thought production and concrete thought process, and he was logical, coherent, with adequate mood and affect.  He denied homicidal or suicidal plans or ideas.   In a March 2015 record, the Veteran was noted to have good appearance, behavior, grooming, hygiene, and eye contact.  He was cooperative with no psychomotor retardation or agitation, tics, or abnormal movements.  His speech was spontaneous with adequate volume and fluent production.  His mood was calm, although concerned.  There was no suicidal or homicidal ideation, no auditory or visual hallucinations, and his thought processes were logical, coherent and goal directed with no racing thoughts or ideas of reference.  The Veteran was alert and oriented times three.  His gross intelligences and memory were normal.  Insight and judgment were fair.  The Veteran was diagnosed with major depression, in remission.  No GAF score was assigned.

Other outpatient treatment reports were reviewed.   The Veteran has received ongoing treatment related to his service-connected major depressive disorder with symptoms similar to, but no worse than the reports noted above.  GAF scores for these evaluations generally ranged from to 55-60. 

The assigned GAF scores, with one notable exception, have been indicative of moderate disability. On one occasion the Veteran was noted to have a GAF of 45 indicative of serious impairment.  Even at that point, specific symptoms equating to those listed as examples in the 70 percent criteria were not reported.

Based on the foregoing, the Board finds that the Veteran's symptoms related to his service-connected major depressive disorder do not warrant an evaluation greater than the 50 percent currently assigned.  The symptoms noted above more nearly approximate occupational and social impairment with reduced reliability and productivity but do not approximate occupational and social impairment with deficiencies in most areas due to the symptoms listed for the 70 percent rating, or symptoms of like severity, duration, and frequency.  

Although the Veteran reported some auditory hallucinations and seeing shadows twice a week or so, the report and the other evidence does not show that these occurrences result in social or occupational impairment.  The Board has also considered the report of poor thought production and concrete thought process in 2015, but, again, there is no showing that this results in social and occupational impairment in most areas.  The evidence tends to show that he has not had deficiencies in family relations, judgement, or thinking.  
In sum, the weight of the evidence is against a finding that the Veteran's symptoms more closely approximate the criteria required for a rating higher than 50 percent. The appeal as to a higher schedular rating must therefore be denied.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


B.  Lumbar spine disability and right lumbar radiculopathy.

Spine disabilities are currently rated under the general rating formula for rating spine disabilities, found at 38 C.F.R. § 4.71a.  The formula provides the following rating criteria: A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. (This clearly implies that the factors for consideration under the holding in DeLuca v. Brown are now contemplated in the rating assigned under the general rating formula.) 

Note (I) directs that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V. 

Intervertebral disc syndrome can, alternatively, be rated according to a formula based on incapacitating episodes.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  These provisions, however, are not for application where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnson v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Veteran was afforded a VA examination dated in November 2009 in connection with his claim.  He described worsening pain, a stabbing sensation at his low back with an intensity of 9/10, and occasional radiation to the right lower extremity.  The Veteran's history of low back trauma during a parachute jump in service was noted.  There was no history of urinary incontinence, urgency, retention or frequency, no nocturia or erectile dysfunction, no numbness, paresthesias, no leg or foot weakness, and no unsteadiness or falls.  There was also no fatigue, stiffness, or weakness.  There were symptoms of decreased motion, spasms, tenderness, and pain.  The pain was described as constant moderate stabbing pain that occurred daily.  Pain was also noted to radiate to the right leg.  

The Veteran was also indicated to have severe flare-ups on a weekly basis that could last for hours.  However, there is no indication that he ever had ankylosis.  There were no incapacitating episodes.  The Veteran used a cane and could walk up to a quarter mile.  Posture and head position were normal, but the Veteran's gait was indicated to be antalgic.  There was no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, and no thoracolumbar spine ankyloses.  There was some lumbar flattening.  Spasm, tenderness, and guarding were noted to be severe enough to be responsible for abnormal gait or spinal contour.  Motor examination was 4/5 for all motions, sensory examination was 2/2 except for 1/2 for right pinprick and touch.  He was found to have right L4-L5-S1 dermatomes.  Reflexes were mostly 1+, except for right ankle jerk, which was 0.  Babinski was normal.  

Range of motion testing revealed flexion to 20 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, left lateral rotation to 25 degrees, right later flexion to 20 degrees, and right lateral rotation to 20 degrees, all with objective indications of pain.  On repetitive testing, range of motion was found to be flexion to 17 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, left lateral rotation to 15 degrees, right later flexion to 10 degrees, and right lateral rotation to 15 degrees.  There was positive Lasegue's sign on the right.  X-rays indicated posterior fusion defect of S1, and posterior subluxation of distal coccygeal segment.  The Veteran was diagnosed with clinical evidence of right lumbar radiculopathy, T12 compression fracture by x-ray, distal third coccyx fracture by x-ray, large bone lesion at L5 and disc bulging L4-5 and L5-S1 by MRI, posterior fusion defect at S1 and posterior subluxation of distal coccygeal fragment by x-ray, and lumbar paravertebral myositis.  The effect of the Veteran's service-connected disability on usual daily activities was indicated to be mostly severe. 

The Veteran has not been examined by VA since November 2009.  But while records indicate that the Veteran has been receiving medication and treatment for his back, these records do not indicate a worsening of his condition to include unfavorable ankylosis of the entire thoracolumbar spine.

The evidence in this case reflects that the service-connected lumbar spine disability has been manifested by chronic moderate low back pain that radiates to his right lower extremity.  The Veteran has severe limitation of motion, but no ankylosis.  There is also no indication of incapacitating episodes of IVDS as they are defined in the applicable regulations during the period on appeal.  As such an evaluation in excess of 40 percent is not warranted. 

As the preponderance of evidence of record is against a rating in excess of 40 percent for the orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

As for lower extremity radiculopathy, the Veteran has been service-connected for right lower extremity radiculopathy, evaluated as 20 percent disabling.  The evidence does not indicate manifestations of left lower extremity radiculopathy.

The examination findings regarding the right lower extremity radiculopathy indicate no more than moderate incomplete paralysis.  Under Diagnostic Code 8520, a higher 40 percent rating is warranted only if the symptoms could be considered moderately severe incomplete paralysis, and a 60 percent rating is for application only if there is severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The evidence indicates that the Veteran's radiculopathy has been manifested by moderate, stabbing pain radiating pain to the right lower extremity with somewhat diminished deep tendon reflexes at the knees and ankles bilaterally.  Neuropathic pain in the right lower extremity with numbness and tingling (sins and needles) was noted in the outpatient treatment records.  However, symptoms of more than moderate severity were not noted.  Accordingly, a higher evaluation is not warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8520.


C.  Irritable bowel syndrome.

The Veteran's service-connected irritable bowel syndrome is rated as 10 percent disabling under Diagnostic Code 7319.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078. 

The Veteran was evaluated for his condition in November 2009.  He reported that he had persistent constipation that he described as one bowel movement per day of very hard stools that required forceful straining despite taking fiber supplements.  He indicated occasional periods of two to three days without bowel movements.  He reported daily lower abdominal pain and cramping that resolved in minutes to hours after a hard bowel movement.  The Veteran denied nausea, vomiting, and diarrhea.  There was no history of trauma, intestinal neoplasm, nausea, vomiting, diarrhea, ulcerative colitis, or fistula.  There was a noted history of constipation, daily with bilateral lower abdominal pain, colicky and crampy.  The usual duration was one to two hours.  The examiner indicated that the severity was moderate.  There were no episodes of abdominal colic, nausea or vomiting and abdominal distension consistent with partial bowel obstruction, and there was no significant weight loss, malnutrition, or anemia. There was tenderness on palpitation of the lower quadrants bilaterally.  The Veteran was diagnosed with irritable bowel syndrome.  The effects on usual daily activities were noted to be mild to moderate.

The Veteran has not been evaluated by VA for his irritable bowel syndrome since November 2009.  However, a review of the Veteran's outpatient treatment records did not indicate symptoms that were worse than those noted in his VA examination.  The Veteran has also not asserted that his condition has worsened since his examination.

Based on the foregoing, an evaluation in excess of 10 percent for irritable bowel syndrome is not warranted.  The Veteran's condition is productive of daily constipation, cramps and abdominal pain lasting one to two hours.  There is no evidence of severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress, the criteria for the highest rating of 30 percent under Diagnostic Code 7319 are not met, at any time during the appeal period.

The Board has considered the propriety of assigning a higher, or separate, rating under some other diagnostic criteria.  The evidence of record does not show that he has colitis, so evaluation under the ulcerative colitis provisions of Diagnostic Code 7323 is not warranted.  There is also no record of resection of the large or small intestine secondary to the Veteran's service-connected irritable bowel syndrome, or a history of fistula secondary to the Veteran's service-connected irritable bowel syndrome (or otherwise), so evaluation under Diagnostic Codes 7328, 7329 and 7330 is not warranted.  Additionally, the evidence does not show that he has had sphincter impairment at any time during the appeal period, so the criteria for a separate or a higher rating under the impairment of sphincter control provisions of Diagnostic Code 7332 are not met. And a higher rating under Diagnostic Codes 7333, 7334, or 7338 is also not warranted because the Veteran has not been shown to have stricture or prolapse of the rectum or anus, or an inguinal hernia secondary to his service-connected irritable bowel syndrome.  

In sum, the schedular criteria for a rating higher than 10 percent for irritable bowel syndrome under Diagnostic Code 7319, or for a higher or separate rating under some other diagnostic criteria, have not been met at any time during the appeal period, and the benefit of the doubt standard of proof does not apply.


D.  Other considerations.

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disabilities.  This means that the Veteran's disabilities do not manifest with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disabilities.  38 C.F.R. § 3.321(b)(1).  

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  Moreover, the schedule provides for ratings higher than those assigned for his disabilities on appeal for more severe symptoms than are demonstrated by the record.  As such the regular schedular criteria provide for adequate compensation.  

In this regard, the Board is aware of the decision of Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  Under Johnson, a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

For these reasons, the Board declines to remain the claims just discussed for referral for extraschedular consideration.  

ORDER

An evaluation in excess of 50 percent for major depressive disorder is denied.

An evaluation in excess of 40 percent disabling for lumbosacral strain-myositis, posterior fusion defects of S1 level and distal subluxation of coccygeal segments, is denied.

An evaluation in excess of 20 percent for right lumbar radiculopathy is denied.

An evaluation in excess of 10 percent for irritable bowel syndrome is denied.

(CONTINUED ON NEXT PAGE)
REMAND

The Veteran was afforded a VA examination dated in January 2010 in connection with his service-connected headaches.  After a review of the Veteran's claims file, the examiner indicated that records was silent for headaches as an active problem.  It was noted that the Veteran was not on medication for the condition.  As for the severity of the condition, the examiner stated that the attacks were not prostrating and ordinary activity was possible.  Duration was indicated to be minutes.  The diagnosis was short duration pulsatile migraine like headaches as described.  Effect on usual activities was generally indicated to be mild.  Since January 2010, the Veteran has not been afforded an additional VA examination in connection with his claim.

In a January 2013 neurological consultation, the Veteran reported complaints of headaches almost daily with photophobia and blurred vision.  The physician noted that, while the Veteran was service-connected for migraine headaches, he was not on medication for the condition.  The Veteran was then prescribed medication.

Because it appears that the Veteran's headaches have worsened since the January 2010 examination, this matter is remanded for an updated VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Next, the General Rating Formula for Diseases and Injuries of the Spine, Note (I) directs that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

In a September 2013 psychiatric note, the Veteran indicated that he had been recently evaluated in urology and that he had to use a catheter to void.  He indicated that urology mentioned that he should seek a consultation for his spinal cord, since this seemed to be related to his spine.  A November 2013 urology appointment noted that the Veteran used a catheter for atonic bladder.  An October 2013 surgical note indicated that the Veteran had neurogenic bladder secondary to cervical-lumbar disc disease.  

Because the Veteran appears to have a bladder condition is associated with the lumbar spine disability, this matter should be remanded in order to specifically identify the disorder and its symptoms.  Specifically, the examiner should determine whether the condition is manifested by voiding dysfunction, obstructed voiding or other dysfunction and should identify the level of severity of the symptoms under the appropriate Diagnostic Code(s) for the Veteran's condition.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

On remand, updated VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records with the Veteran's claims file.  

2.  Ensure that the Veteran is scheduled for  a VA examination in order to assess the current nature and severity of his service-connected headaches.  The examiner must review the Veteran's claims file in conjunction with the examination.  

The examiner must determine whether the Veteran's headaches are productive of (i) characteristic prostrating attacks averaging one in 2 months over the last several months, (ii) characteristic prostrating attacks occurring on an average once a month over last several months, or (iii) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner must support any opinion provided with a rationale.

3.  Ensure that the Veteran is scheduled for an appropriate VA examination in order to determine the specific nature and symptoms of any bladder condition associated with the Veteran's service-connected lumbar spine disability.  Specifically, the examiner must provide a diagnosis, as appropriate, and determine whether the condition is manifested by voiding dysfunction, obstructed voiding or other dysfunction.  Specific symptoms and their severity must be identified.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any opinion provided must be supported by a rationale.  

4.  Then, readjudicate the claims that are the subject of this Remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


